Title: To George Washington from Thomas Jefferson, 10 March 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Mar. 10. 1793.

The Secretary of state, according to instructions received from the President of the U.S., Reports That, for the information of the Commissioners appointed to treat with the Western Indians, he has examined the several treaties entered into with them, subsequent to the declaration of Independance, & relating to the lands between the Ohio & lake⟨s⟩; & also the extent of the grants, reservations, & appropriations of the same lands, made either by the United States, or by individual states, within the same period, & finds that the lands obtained by the said treaties & not so granted, reserved, or appropriated, are bounded by the following lines, to wit.
Northwardly. by a line running, from the fork of the Tuscarora’s branch of the Muskingum, at the crossing place above Fort Lawrence, Westwardly (towards the portage of the Big Miami) to the main branch of that river, then down the Miami to the fork of that river next below the old fort which was taken by the French in 1752. thence due West to the river de la Panse, & down that river to the Wabash: which lines were established with the Wiandots, Delawares, Chippawas, & Ottawas by the treaty of fort McIntosh, & with the Shawanese by that of the Great Miami.
Westwardly, by the bounds of the Wabash Indians:
Eastwardly, by the Million of acres appropriated to Military claimants by the resolution of Congress of Oct. 22. 1787. and lying in the angle between the VIIth range of townships counted Westwardly from the Pensylvania boundary, and the Xth range counted from the Ohio Northwardly along the said VIIth which Million of acres may perhaps extend Westwardly so as to comprehend the XIIth range of townships, counted in that direction from the Pensylvania boundary: under which view, the said XIIth range may be assumed for the Eastern boundary of the territory now under consideration, from the said Xth range to the Indian line.

Southwardly. by the Northern boundary of the said Xth range of townships to the Sioto river, and along the said river to what shall be the Northern limit of the appropriations for the Virginia line: (which two last lines are those of the lands granted to the Sioto company): thence along what shall be the Northern limit of the said appropriations of the Virginia line to the Little Miami, and along the same to what shall be the Northern limit of one million of acres of land purchased by John C. Symmes: thence due West along the said Northern limit of the said John C. Symmes to the Great Miami, & down the same to it’s mouth: then along the Ohio to General Clarke’s lands, & round the said lands to the Ohio again, & down the same to the Wabash or the lands of the Indians inhabiting it. Which several lines are delineated in the copy of Hutchins’s map accompanying this report; the dotted parts of the delineation denoting that they are conjectural. and it is further necessary to apprize the Commissioners that, tho’ the points at which these several lines touch the Ohio are taken from actual surveys, yet the country included by the said lines, not being laid down from actual survey, their lengths & intersections with each other & with the watercourses, as appearing in the map, are not at all to be relied on. No notice is here taken of the lands at the mouth of the Ohio appropriated for military bounties by the same resolution of Congress of Oct. 22. 1787. nor of the settlements of Cahokia, Kaskaskia, Post Vincennes &c. because these can concern no Indians but those of the Illinois & Wabash, whose interests should be transacted with themselves separately, and not be permitted to be placed under the patronage of the Western Indians.

Th: Jefferson

